Case 1:20-cv-00320-JMS-DML Document 117 Filed 05/28/21 Page 1 of 7 PageID #: 780




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                                )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )   Cause No: 1:20-cv-00320-JMS-DML
                                                 )
 CARMEL CLAY SCHOOLS,                            )
                                                 )
                Defendant.                       )

                MEMORANDUM OF LAW IN SUPPORT OF
   NON-PARTY RAYMOND M. LAWRENCE’S MOTION TO SEAL DECLARATIONS

        Non-Party Raymond M. Lawrence, by counsel, respectfully submits this

 memorandum in support of his Motion to Seal Declarations and respectfully requests that the

 Court order the Clerk to file under seal the four Declarations [Dkts. 98-2, 105-1, 110-1, 111-

 2] associated with the briefing on Non-Party Raymond M. Lawrence’s Motion to Quash Subpoena to

 Testify at a Deposition in a Civil Action (“Motion to Quash”). In support of this Memorandum,

 Mr. Lawrence states as follows:

                                    I.      INTRODUCTION

        Because the Declarations submitted as part of the briefing on Mr. Lawrence’s Motion

 to Quash in this case provide information of “miniscule” relevance to these case, but include

 incredibly sensitive, disputed, and potentially legally perilous information related to Mr.

 Lawrence, there is more than sufficient good cause to place these Declarations under seal,

 and the Court therefore should instruct the Clerk to place each of these Declarations under

 seal in their entirety. [Dkt. 112 at 8].
Case 1:20-cv-00320-JMS-DML Document 117 Filed 05/28/21 Page 2 of 7 PageID #: 781




                           II.    PROCEDURAL BACKGROUND

        On March 30, 2021, Plaintiff Gabriela Nieves, by counsel, served the Subpoena to

 Testify at a Deposition in a Civil Action and Memorandum (“Subpoena”) in this case on Mr.

 Lawrence. [Dkt. 98-1].

        On April 13, 2021, Mr. Lawrence filed his Motion to Quash Subpoena to Testify at a

 Deposition in a Civil Action and Memorandum. [Dkts. 97–98]. This Motion included as Exhibit B

 the Declaration of Raymond M. Lawrence in Support of Motion to Quash Subpoena to

 Testify at a Deposition in a Civil Action. [Dkt. 98-2].

        On April 19, 2021, Ms. Nieves filed her Response in Opposition to Ray Lawrence’s Motion

 to Quash. [Dkt. 102].

        On April 26, 2021, Mr. Lawrence filed his Reply in Support of Motion to Quash Subpoena

 to Testify at a Deposition in a Civil Action. [Dkt. 105]. This Reply included as Exhibit C the

 Supplemental Declaration of Non-Party Raymond M. Lawrence in Support of Motion to

 Quash Subpoena to Testify at a Deposition in a Civil Action. [Dkt. 105-1].

        On May 7, 2021, Ms. Nieves filed her Sur-Reply in Support of Her Response in Opposition

 to Non-Party Ray Lawrence’s Motion to Quash. [Dkt. 110]. This Sur-Reply included as Exhibit A

 the Affidavit of Jane Doe. [Dkt. 110-1].

        On May 12, 2021, Mr. Lawrence filed his Non-Party Raymond Mr. Lawrence’s Motion for

 Leave Sur-Surreply in Support of Motion to Quash Subpoena (“Sur-Surreply) [Dkt. 111], which the

 Court granted on May 14, 2021. [Dkts. 112, 113]. Mr. Lawrence’s Sur-Surreply included as

 Exhibit G the Second Supplemental Declaration of Raymond M. Lawrence in Support of

 Motion to Quash Subpoena. [Dkt. 111-2].



                                                  2
Case 1:20-cv-00320-JMS-DML Document 117 Filed 05/28/21 Page 3 of 7 PageID #: 782




        On May 14, 2021, the Court issued its Order on Non-Party Ray Lawrence’s Motion to

 Quash Deposition Subpoena Duces Tecum (“Order”), quashing the Subpoena in its entirety.

 [Dkt. 112].

                                         III.   ANALYSIS

 A.     Good cause for sealing the Declarations exists because they contain
        completely irrelevant and extremely sensitive as well as potentially perilous
        information, which falls under the category of “other information that is
        personal and sensitive to the individual parties or other individuals” under the
        terms of the Uniform Stipulated Protective Order.

        In quashing the Subpoena, the Court determined that “[t]he relevance of the

 requested discovery is miniscule, and the burden of compliance is high.” [Dkt. 112 at 8]. The

 burden was particularly high because of the “potential peril” to Mr. Lawrence. Id. at 9.

 Specifically, “Ms. Nieves’s demand for Mr. Lawrence’s testimony about the molestation

 allegations against him raises the specter of legal peril with respect to Jane Doe, a strategy

 not appropriate in this case where he is a non-party and the allegations against him have little

 or nothing to do with this case.” Id.

        Moreover, the Court specifically noted that “[t]he factual assertions in these filings

 revolve almost entirely around conduct that occurred over thirty years ago involving

 individuals who are not parties to this case, and they do nothing to advance the pertinent

 issues in this case—even as framed by the plaintiff . . . .” [Dkt. 112 at 10]. As the factual

 assertions in the filings related to Mr. Lawrence’s Motion to Quash “do nothing to advance

 the pertinent issues in this case” [Dkt. 112 at 10], neither do these Declarations.

        The Declarations filed with the briefing—on which the factual assertions in the

 filings revolve on Mr. Lawrence’s Motion to Quash—originated from non-parties to this



                                                 3
Case 1:20-cv-00320-JMS-DML Document 117 Filed 05/28/21 Page 4 of 7 PageID #: 783




 case and detail multiple, incredibly sensitive allegations of criminal and other activity that Mr.

 Lawrence disputed as well as multiple allegations based on double and triple hearsay. See

 Dkts. 98-2, 105-1, 110-1, 111-2 (collectively, the “Declarations”). Significantly, in the Court’s

 Order, the Court chose not to resolve the conflicting allegations in these Declarations; thus,

 there have been no findings as to the merits of these Declarations. Instead, “[t]o the extent

 the affidavits [were] in conflict,” the Court “credit[ed] the statements in the Jane Doe

 affidavit solely for purposes of resolving Mr. Lawrence’s motion to quash.” [Dkt. 112 at 1].

 Thus, the highly irrelevant and sensitive allegations in these Declarations remain disputed.

          In addition, there is further concern for the privacy of Ms. Doe, a non-party to this

 litigation. Counsel for Mr. Lawrence has been informed that Exhibit G to his Sur-Surreply in

 Support of Motion to Quash Subpoena [Dkt. 111-2] inadvertently included information that Jane

 Doe’s counsel believes could potentially reveal Ms. Doe’s identity. Given Ms. Doe’s requests

 for privacy, which have been honored by the Court and the parties, it is all the more

 appropriate to place each of these associated Declarations under seal. See Marine Travelift, Inc.

 v. Marine Lift Sys., No. 10-C-1046, 2014 U.S. Dist. LEXIS 19811, at *7–8 (E.D. Wis. Feb. 18,

 2014).

          Especially considering Mr. Lawrence’s and Ms. Doe’s status as nonparties in this case,

 this completely irrelevant, extremely sensitive, and potentially perilous information should

 qualify as “other information that is personal and sensitive to the individual parties or other

 individuals” under the Uniform Stipulated Protective Order that this Court previously entered in

 this case. [Dkt. 59 at 1]. Thus, the Court should allow these Declarations to be marked

 confidential and placed under seal in their entirety per the Uniform Stipulated Protective Order.



                                                  4
Case 1:20-cv-00320-JMS-DML Document 117 Filed 05/28/21 Page 5 of 7 PageID #: 784




 B.     Even if the Uniform Stipulated Protective Order does not apply, good cause
        still exists for filing these Declarations under seal given their lack of any
        relevance to this case and their incredibly sensitive nature.

        Even if the Uniform Stipulated Protective Order’s protections are inapplicable to these

 Declarations, good cause still exists for sealing these Declarations in their entirety based on

 their lack of relevance to this case and their incredibly sensitive nature.

        The allegations contained in these Declarations “do nothing to advance the pertinent

 issues in this case” [Dkt. 112 at 10], and there is therefore no legitimate use for the

 Declarations in this litigation, particularly considering the Court quashed the Subpoena

 based on the briefing including these Declarations. Considering the lack of any relevance to

 either party’s claims or defenses in this case, the deponents’ status as non-parties in this case,

 and the incredibly sensitive and legally perilous nature of the specific allegations contained

 within these Declarations, good cause exists for placing each of these Declarations under

 seal in their entirety. See, e.g., Entry Regarding In Camera Review of Notes and Protective

 Order at 2, Castrillon v. St. Vincent Hospital & Health Care Ctr., Inc., No. 1:11-cv-430-WTL-

 DML (S.D. Ind. Jan. 31, 2013), ECF No. 149 (restricting access to discovery documents

 because although they were “relevant in the broadest discovery context,” “the court is

 sensitive to the possibility that these notes may ultimately not be legitimately useful in this

 case and that, given their sensitive and prejudicial nature, should not be disclosed beyond

 plaintiff’s counsel”).

        Mr. Lawrence therefore respectfully requests that the Court direct the Clerk to file

 each of these Declarations under seal in their entirety. [Dkts. 98-2, 105-1, 110-1, 111-2].




                                                 5
Case 1:20-cv-00320-JMS-DML Document 117 Filed 05/28/21 Page 6 of 7 PageID #: 785




 C.     Compliance with L.R. 5-11(d).

        Mr. Lawrence has filed cover sheets for each of these Declarations as well as a

 proposed order contemporaneously with this Motion and Memorandum. He has not

 included publicly redacted versions of these Declarations, as he has requested that the Court

 place these Declarations under seal in their entirety. However, if the Court denies Mr.

 Lawrence’s request that these documents be sealed in their entirety, he respectfully requests

 an opportunity to provide a public version of these Declarations.

        Although Defendant Carmel Clay Schools has no objection to the sealing of these

 Declarations in their entirety per Jane Doe’s request that her privacy and identity be

 protected, it is Mr. Lawrence’s understanding that as of May 21, 2021, Plaintiff objects to

 placing the Declarations under seal.

                                   IV.     CONCLUSION

        Accordingly, Non-Party Raymond M. Lawrence, by counsel, respectfully requests that

 the Court direct the Clerk to permanently file the following Declarations under seal in their

 entirety:

        (a)    Dkt. 98-2: Declaration of Raymond M. Lawrence in Support of Motion to
               Quash Subpoena to Testify at a Deposition in a Civil Action, Exhibit B to
               Non-Party Raymond M. Lawrence’s Motion to Quash Subpoena to Testify at a Deposition
               in a Civil Action;

        (b)    Dkt. 105-1: Supplemental Declaration of Non-Party Raymond M. Lawrence in
               Support of Motion to Quash Subpoena to Testify at a Deposition in a Civil
               Action, Exhibit C to Non-Party Raymond M. Lawrence’s Reply in Support of Motion
               to Quash Subpoena to Testify at a Deposition in a Civil Action;

        (c)    Dkt. 110-1: Affidavit of Jane Doe, Exhibit A to Plaintiff’s Sur-Reply in Support of
               Her Response in Opposition to Non Party Ray Lawrence’s Motion to Quash; and




                                                6
Case 1:20-cv-00320-JMS-DML Document 117 Filed 05/28/21 Page 7 of 7 PageID #: 786




         (d)     Dkt. 111-2: Second Supplemental Declaration of Raymond M. Lawrence in
                 Support of Motion to Quash Subpoena, Exhibit G to Non-Party Raymond Mr.
                 Lawrence’s Sur-Surreply in Support of Motion to Quash Subpoena.

 Mr. Lawrence further requests all other just and proper relief.

                                              Respectfully submitted,


                                              s/ Sandra L. Blevins
                                              Sandra L. Blevins, Atty. No. 19646-49
                                              Courtney E. Endwright, Atty. No. 30557-49

                                              Attorneys for Nonparty Raymond M. Lawrence




                                    CERTIFICATE OF SERVICE

         I hereby certify that on May 28, 2021, a copy of the foregoing was filed electronically. Notice

 of this filing will be sent to the parties by operation of the Court’s electronic filing system. Parties

 may access this filing through the Court’s system.


                                                           s/ Sandra L. Blevins
                                                           Sandra L. Blevins

 BETZ + BLEVINS
 One Indiana Square, Suite 1660
 Indianapolis, Indiana 46204
 Office: (317) 687-2222
 Fax: (317) 687-2221
 E-mail: litigation@betzadvocates.com




                                                      7
